 6:19-cv-01567-TMC        Date Filed 10/05/20      Entry Number 107   Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION


EDEN ROGERS and

BRANDY WELCH,

                                        Plaintiffs,

                    -against-

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as Secretary
of the UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;                                Case No. 6:19-cv-1567-TMC

ADMINISTRATION FOR CHILDREN AND
FAMILIES;
                                                          PLAINTIFFS’ MOTION TO
LYNN JOHNSON, in her official capacity as                  COMPEL DISCOVERY
Assistant Secretary of the ADMINISTRATION
FOR CHILDREN AND FAMILIES;

SCOTT LEKAN, in his official capacity as
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH CAROLINA;
and

MICHAEL LEACH, in his official capacity as State
Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                      Defendants.
 6:19-cv-01567-TMC          Date Filed 10/05/20      Entry Number 107         Page 2 of 4




                PLAINTIFFS’ MOTION TO COMPEL DISCOVERY

               Plaintiffs Eden Rogers and Brandy Welch (“Plaintiffs”) respectfully

submit this Motion to Compel Discovery from Defendants Henry McMaster and Michael

Leach (together, “State Defendants”).

               As set forth in greater detail in the attached Memorandum, Plaintiffs

served discovery requests on both State Defendants on June 4, 2020. At Defendants’

request and on their representation that they were making “diligent efforts” to collect and

review documents, Plaintiffs granted each State Defendant a 30-day extension to respond

to the requests. State Defendants then produced document productions on August 4,

2020, that were deficient on their face. From each Defendant, the productions spanned

fewer than 400 pages, included no responsive documents to the majority of Plaintiffs’

requests and no draft documents, plainly derived from only a few custodians and rested

on a myriad of expansive and unwarranted objections. Plaintiffs’ subsequent efforts to

meet and confer with State Defendants regarding their discovery responses were

unproductive, as State Defendants refused to provide any information about what was

done to search for responsive documents and refused to engage in any fruitful

conversation regarding potential next steps. Thus, for the reasons set forth in the attached

Memorandum, Plaintiffs respectfully request that the Court order State Defendants to

cooperate with Plaintiffs regarding their discovery obligations and to produce all

documents that have been improperly withheld.

               Pursuant to Local Rule 7.04, all relevant portions of the discovery material

are filed with this motion as exhibits to the Declaration of Peter T. Barbur, filed herewith.




                                              1
 6:19-cv-01567-TMC   Date Filed 10/05/20    Entry Number 107       Page 3 of 4




October 5, 2020




                                                       /s/ Susan K. Dunn
                                       Susan K. Dunn (Federal Bar No. 647)
                                       AMERICAN CIVIL LIBERTIES UNION
                                       OF SOUTH CAROLINA FOUNDATION
                                          P.O. Box 20998
                                              Charleston, SC 29413
                                                 (843) 282-7953
                                                 sdunn@aclusc.org

                                       South Carolina Equality Coalition, Inc.
                                       Nekki Shutt (Federal Bar No. 6530)
                                       M. Malissa Burnette (Federal Bar No. 1616)
                                       BURNETTE SHUTT & MCDANIEL, PA
                                          912 Lady Street, 2nd floor
                                              P.O. Box 1929
                                                 Columbia, SC 29202
                                                     (803) 850-0912
                                                     mburnette@burnetteshutt.law
                                                     nshutt@burnetteshutt.law

                                       Peter T. Barbur (admitted pro hac vice)
                                       CRAVATH, SWAINE & MOORE LLP
                                          Worldwide Plaza
                                               825 Eighth Avenue
                                                  New York, NY 10019
                                                      (212) 474-1000
                                                      pbarbur@cravath.com

                                       Leslie Cooper (admitted pro hac vice)
                                       AMERICAN CIVIL LIBERTIES UNION
                                       FOUNDATION
                                          125 Broad Street, 18th Floor
                                              New York, NY 10004
                                                 (212) 549-2633
                                                 lcooper@aclu.org

                                       Daniel Mach (admitted pro hac vice)
                                       AMERICAN CIVIL LIBERTIES UNION
                                       FOUNDATION
                                          915 15th Street NW
                                              Washington, DC 20005

                                   2
6:19-cv-01567-TMC   Date Filed 10/05/20     Entry Number 107      Page 4 of 4




                                                 (202) 675-2330
                                                 dmach@aclu.org

                                      M. Currey Cook (admitted pro hac vice)
                                      Cathren Cohen (admitted pro hac vice)
                                      LAMBDA LEGAL DEFENSE AND
                                      EDUCATION FUND, INC.
                                         120 Wall Street, 19th Floor
                                             New York, NY 10005
                                                (212) 809-8585
                                                ccook@lambdalegal.org
                                                ccohen@lambdalegal.org

                                      Karen L. Loewy (admitted pro hac vice)
                                      LAMBDA LEGAL DEFENSE AND
                                      EDUCATION FUND, INC.
                                         1776 K Street NW, 8th Floor
                                             Washington, DC 20006-2304
                                                (202) 804-6245
                                                   kloewy@lambdalegal.org


                                      Attorneys for Plaintiffs




                                  3
